Mr. Justice,Bailey delivered the opinion of the Court: This case comes here on appeal from a judgment of the . Appellate Court, and the appellee moves to dismiss the appeal on the ground that less than $1000 is involved. It is clear that the case involves neither a franchise or freehold or the validity of a statute, and the, record contains no certificate of the judges of the Appellate Court that the case involves questions of law of such importance, on account of principal or collateral interests, that it should be passed upon by this court. If then less than $1000 is involved the appeal must be dismissed as being unwarranted by the statute. The facts are briefly these: On the 25th day of June, 1879, Isaac Loucks died in Clinton county in this State, leaving a will by which he devised and bequeathed all his property to Larney Loucks his widow, and appointed her his sole executrix, requesting that she be not required to give bond or file an inventory. The property left by the testator consisted of household furniture worth about $50 and the premises occupied by him as a homestead of the value of about $300. On May 15,1882, the widow presented the will to the county court and it was admitted to probate, but she never took out letters testamentary. On the same day she mortgaged the homestead lot by an incorrect description to one Bishop to secure the payment of $179.80, and on the 28th day of June following she conveyed it absolutely by a correct description to one Basbach, who afterward conveyed it to one Lewis. Having also converted to her own use all the personal property without taking further steps in the administration of the estate, she removed to the State of Hew York, and there died about April 15, 1884. In December, 1884, on petition of appellee, a creditor of Isaac Loucks, letters of administration with the will annexed were granted by the county court of DeWitt county to John J. MeGraw, and appellee’s claim for $501 having been presented and allowed, a petition was filed for leave to sell said real estate for its payment, Bishop and Lewis and Lewis’ tenant then in possession being made parties defendant. Said petition was dismissed by the county court, but on appeal to the Circuit Court the order of dismissal was set aside and an order of sale entered in accordance with the prayer of the petition. This latter order was affirmed on appeal by the Appellate Court. Bishop then procured the appointment of the appellant as administrator of the estate of Larney Loucks, the ■ letters of administration being issued March 4,1886. About ¡ this time McGraw died, and the appellee being appointed ad-; ministrator de bonis non in his place, sold the homestead under; the decree of the Circuit Court to one Edward J. Sweeney for $260, and made report of the sale to the Circuit Court, which' was approved. Proceedings were then taken by appellant as administrator of Larney Loucks to have appraisers appointed to appraise the estate of Isaac Loucks and to set off and allow to him as such administrator the widow’s award in the last named estate or the value thereof. Such proceedings were thereupon had in the county court that appraisers were appointed who appraised the personal property belonging to said estate at $32.75, and fixed the amount of the widow’s award at $700. This award having been approved by the County Court, the appellant selected the personal property inventoried at its appraised value, and elected to take the residue, viz., $667.25, in money. Judgment was thereupon entered in his favor for that amount, as a claim of the second class, to be paid in due course of administration. On appeal to the Circuit Court that judgment was reversed, and a judgment entered disallowing said claim. On appeal to the Appellate Court the judgment of the Circuit Court was affirmed, and the judgment of the Appellate Court is brought here for review. The only question involved in the case is the right of the appellant to the balance of the widow’s award not satisfied by the personal property selected, such balance being only $667.25. The appeal to this court therefore was taken without authority of law, and it must be dismissed. Appeal dismissed.